                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KENNETH FOSTER ARDIS,

        Plaintiff,                           Civil Case No. 18-13537
                                             Honorable Linda V. Parker
v.

ROSILYN JINDAL and
TAMMRA S. ROTHHAAR,

       Defendants.
__________________________________/

     OPINION AND ORDER GRANTING DEFENDANTS’ MOTIONS FOR
              SUMMARY JUDGMENT (ECF NOS. 41 & 45)

       Plaintiff commenced this lawsuit against Defendants on November 14, 2018.

Defendant Tammra Rothhaar filed a motion for summary judgment on July 8,

2019. (ECF No. 41.) Defendant Rosilyn Jindal filed a motion for summary

judgment on August 16, 2019. (ECF No. 45.) The matter has been assigned to

Magistrate Judge Anthony P. Patti for all pretrial proceedings, including a hearing

and determination of all non-dispositive matters pursuant to 28 U.S.C.

§ 636(b)(1)(A) and/or a report and recommendation on all dispositive matters

pursuant to 28 U.S.C. § 636(b)(1)(B).

       On January 14, 2020, Magistrate Judge Patti issued a report and

recommendation (“R&R”), in which he recommends that the Court grant

Defendants’ motions, dismiss Plaintiff’s federal claims, and decline to exercise
supplemental jurisdiction over his state law claims for gross negligence and

intentional infliction of emotional distress. (ECF No. 53.) Magistrate Judge Patti

concludes that Plaintiff failed to administratively exhaust his claims against

Defendants prior to filing this lawsuit.

      At the conclusion of the R&R, Magistrate Judge Patti advises the parties that

they may object to and seek review of the R&R within fourteen days of service

upon them. He further specifically advises the parties that “[f]ailure to file specific

objections constitutes a waiver of any further right to appeal.” (Id.) Neither party

filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Patti. The Court therefore adopts the R&R.

      Accordingly,

      IT IS ORDERED that Defendants’ motions for summary judgment (ECF

Nos. 41 & 45) are GRANTED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


 Dated: February 14, 2020




                                           2
I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, February 14, 2020, by electronic and/or
U.S. First Class mail.


                                              s/ R. Loury
                                              Case Manager




                                         3
